
	
		I
		112th CONGRESS
		2d Session
		H. R. 6531
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Solid Waste Disposal Act to require a refund
		  value for certain beverage containers, and to provide resources for State
		  pollution prevention and recycling programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bottle Recycling Climate Protection
			 Act of 2012.
		2.FindingsThe Congress finds the following:
			(1)The energy required to manufacture beverage
			 containers from recycled containers is often less than the energy required to
			 create new beverage container materials from raw materials.
			(2)Recycling beverage
			 containers would reduce municipal solid waste and reduce the energy and
			 heat-trapping emissions generated in the manufacture of new aluminum, plastics,
			 and other beverage container materials.
			(3)An average of
			 350,000,000 beverage bottles and cans are sent to landfills, incinerated, or
			 littered every day.
			(4)In 2006, less than half of the
			 100,000,000,000 aluminum beverage cans purchased were recycled, resulting in
			 the waste of 800,000 tons of aluminum. Nine of ten plastic water bottles, at
			 least 27,000,000,000 bottles a year, end up as garbage or litter, where they
			 take up to 1,000 years to biodegrade.
			(5)A
			 national system for requiring a refund value on the sale of all beverage
			 containers would provide a positive incentive to individuals to clean up the
			 environment, and would result in a high level of reuse and recycling of such
			 containers and help reduce the costs and environmental dangers associated with
			 solid waste management and container manufacturing.
			(6)Many Americans do
			 not have access to recycling programs. States that combine container deposit
			 incentives with convenient redemption locations have beverage container
			 recycling rates ranging from 65 percent to over 90 percent. This is
			 significantly higher than the average recycling rates of 35 percent for
			 aluminum cans, 14 percent for plastic bottles, and 12 percent for glass bottles
			 in States without container deposit systems.
			(7)Many domestic
			 industries are dependent on recycled steel, aluminum, glass and paper. A
			 container deposit system would yield greater access for recyclers to high grade
			 recycling products, preventing these industries from competitive disadvantages
			 in international recycling.
			(8)States with bottle bills have container
			 recycling rates ranging from 60 percent to over 90 percent, compared to the
			 national average recycling rate of 34 percent.
			(9)A
			 national system of beverage container recycling is consistent with the intent
			 of the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
			3.Amendment of
			 Solid Waste Disposal Act
			(a)AmendmentThe
			 Solid Waste Disposal Act (42 U.S.C.
			 6901 et seq.) is amended by adding the following new subtitle at the end
			 thereof:
				
					KBeverage Container
				Recycling
						12001.DefinitionsFor purposes of this subtitle—
							(1)The term beverage means an
				alcoholic or non-alcoholic, carbonated or uncarbonated liquid that is intended
				for human consumption.
							(2)The term
				beverage container means a container constructed of metal, glass,
				plastic, or some combination of these materials and having a capacity of up to
				one gallon of liquid and which is or has been sealed and used to contain a
				beverage for sale in interstate commerce.
							(3)The term
				beverage distributor means a person who sells or offers for sale
				in interstate commerce to beverage retailers beverages in beverage containers
				for resale.
							(4)The term ‘beverage
				manufacturer’ means a person who manufactures and sells or offers for sale in
				interstate commerce to beverage distributors or beverage retailers beverages in
				beverage containers for resale.
							(5)The term ‘beverage
				retailer’ means a person who purchases from a beverage distributor beverages in
				beverage containers for sale to a consumer or who sells or offers to sell in
				commerce beverages in beverage containers to a consumer, but does not include a
				person who sells or offers to sell the beverages for consumption on the
				premises.
							(6)The term ‘deposit
				initiator’ means a person who is a beverage manufacturer, beverage importer or
				beverage distributor, the domestic beverage manufacturer or the first domestic
				entity selling the beverage to the retailer.
							(7)The term
				consumer means a person who purchases a beverage container for any
				use other than resale.
							(8)The term
				refund value means the amount specified as the refund value of a
				beverage container under section 12002.
							(9)The term ‘recovery
				for beverage containers’ includes both beverage containers and other containers
				that are made of beverage container materials.
							12002.Required
				beverage container labelingExcept as otherwise provided in section
				12007, no beverage distributor or beverage retailer may sell or offer for sale
				in interstate commerce a beverage in a beverage container unless there is
				clearly, prominently, and securely affixed to, or printed on, the container a
				statement of the refund value of the container in the amount of 5 cents. The
				Administrator shall promulgate rules establishing uniform standards for the
				size and location of the refund value statement on beverage containers. The
				5-cent amount specified in this section shall be subject to adjustment by the
				Administrator as provided in section 12008.
						12003.Origination
				of refund valueFor each
				beverage in a beverage container sold in interstate commerce to a beverage
				retailer by a deposit initiator, the distributor shall collect from the
				retailer the amount of the refund value shown on the container. With respect to
				each beverage in a beverage container sold in interstate commerce to a consumer
				by a beverage retailer, the retailer shall collect from the consumer the amount
				of the refund value shown on the container. No person other than the persons
				described in this section may collect a deposit on a beverage container.
						12004.Return of
				refund value
							(a)Payment by
				Retailer
								(1)In
				generalExcept as provided in paragraph (2), if any person
				tenders for refund an empty and unbroken beverage container to a beverage
				retailer who sells (or has sold at any time during the period of 3 months
				ending on the date of such tender) the same brand of beverage in the same kind
				and size of container, the retailer shall promptly pay such person the amount
				of the refund value stated on the container.
								(2)ExceptionsA
				retailer shall not be required to accept tender of a beverage container from
				any person under paragraph (1)—
									(A)if the beverage
				container contains or is contaminated by a hazardous waste;
									(B)in excess of 600
				individual beverage containers per day if the retailer occupies a space less
				than 5,000 square feet; or
									(C)in excess of 1,800
				individual beverage containers per day if the retailer occupies a space greater
				than 5,000 square feet.
									(b)Payment by
				DistributorIf any person tenders for refund an empty and
				unbroken beverage container to a beverage distributor who sells (or has sold at
				any time during the period of 3 months ending on the date of such tender) the
				same brand of beverage in the same kind and size of container, the distributor
				shall promptly pay such person (1) the amount of the refund value stated on the
				container, plus (2) an amount equal to at least 3 cents per container to help
				defray the cost of handling. This subsection shall not preclude any person from
				tendering beverage containers to persons other than beverage
				distributors.
							(c)Agreements(1)Nothing in this subtitle
				shall preclude agreements between distributors, retailers, or other persons to
				establish centralized or co-located beverage collection centers, including
				centers which act as agents of such retailers.
								(2)Nothing in this subtitle shall
				preclude agreements between beverage retailers, beverage distributors, or other
				persons for the crushing or bundling (or both) of beverage containers.
								(d)Broken
				containersThe opening of a
				beverage container in a manner in which it was designed to be opened and the
				compression of a beverage container made of metal or plastic shall not, for
				purposes of this section, constitute the breaking of the container if the
				statement of the amount of the refund value of the container is still
				readable.
							(e)ReportsDeposit
				initiators shall provide annual reports to the Administrator or designated
				State agency documenting their rate of redemption.
							12005.Accounting
				for unclaimed refunds and provisions for State recycling funds
							(a)Unclaimed
				RefundsAt the end of each
				fiscal quarter, each deposit initiator shall pay to each State an amount equal
				to the sum by which the total refund value of all containers sold by the
				deposit initiator for resale in that State during that year exceeds the total
				sum paid during that period by the initiator under section 12004(b) to persons
				in that State. The total of unclaimed refunds received by any State under this
				section shall be available to carry out programs designed to reduce greenhouse
				gas emissions within the State, including but not limited to State and local
				recycling programs.
							(b)Refunds in
				Excess of CollectionsIf the
				total of payments made by a deposit initiator in any calendar year under
				section 12004(b) for any State exceed the total refund value of all containers
				sold by the initiator for resale in that State, the excess shall be credited
				against the amount otherwise required to be paid by the initiator to that State
				under subsection (a) for a subsequent fiscal year quarter designated by the
				deposit initiator.
							12006.Prohibitions
				on disposalNo retailer or
				distributor or agent of a retailer or distributer may intentionally dispose of
				any beverage container labeled under section 12002 or any metal, glass, or
				plastic from such a beverage container (other than the top or other seal
				thereof) in any landfill or other solid waste disposal facility.
						12007.Exempted
				States
							(a)In
				GeneralThe provisions of sections 12002 through 12005 and
				sections 12008 and 12009 of this subtitle shall not apply in any State
				which—
								(1)has adopted and
				implemented, before the date of enactment of this subtitle, a law requiring
				beverage container deposits;
								(2)demonstrates to
				the Administrator that, for any period of 12 consecutive months following the
				date of enactment of this subtitle, such State achieved a recycling or reuse
				rate for beverage containers of at least—
									(A)50 percent for the
				first 3 years after the date of enactment of this subtitle;
									(B)60 percent for the
				subsequent 2-year period; and
									(C)70 percent during
				any period thereafter; or
									(3)has adopted and
				implemented a law requiring a recovery rate of 70 percent within one year of
				enactment of this subtitle. Such law shall require recertification of this
				recovery rate every 3 years.
								Paragraph
				(1) shall only apply with respect to the first 3 years after the date of
				enactment of this subtitle. If at any time following a determination under
				paragraph (2) that a State has achieved the applicable percentage recycling or
				reuse rate the Administrator determines that such State has failed, for any
				12-consecutive-month period, to maintain at least the applicable percentage
				recycling or reuse rate of its beverage containers, the Administrator shall
				notify such State that, upon the expiration of the 90-day period following such
				notification, the provisions under sections 12002 through 12005 and sections
				12008 and 12009 shall be applicable to that State until a subsequent
				determination is made under subparagraph (A) or a demonstration is made under
				subparagraph (B).(b)Determination of
				TaxNo State or political subdivision which imposes any tax on
				the sale of any beverage container may impose a tax on any amount attributable
				to the refund value of such container.
							(c)Effect on Other
				LawsNothing in this subtitle shall be construed to affect the
				authority of any State or political subdivision thereof to enact or enforce (or
				continue in effect) any law respecting a refund value on containers other than
				beverage containers or from regulating redemption and other centers which
				purchase empty beverage containers from beverage retailers, consumers, or other
				persons.
							12008.RegulationsNot later than 12 months after the date of
				enactment of this subtitle, the Administrator shall prescribe regulations to
				carry out this subtitle. The regulations shall include a definition of the term
				beverage retailer in a case in which beverages in beverage
				containers are sold to consumers through beverage vending machines. Such
				regulations shall also adjust the 5-cent amount specified in section 12002 and
				the 2-cent amount specified in section 12004 to account for inflation. Such
				adjustment shall be effective 10 years after the date of enactment of this
				subtitle and additional adjustments shall take effect at 10-year intervals
				thereafter. The regulations shall also permit the Administrator to increase
				such amounts by an additional amount after the expiration of 5 years after the
				date of enactment of this subtitle.
						12009.PenaltiesAny person who violates any provision of
				section 12002, 12003, 12004, or 12006 shall be subject to a civil penalty of
				not more than $1,000 for each violation. Any person who violates any provision
				of section 12005 shall be subject to a civil penalty of not more than $10,000
				for each violation.
						12010.Effective
				dateExcept as provided in
				sections 12007 and 12008, this subtitle shall take effect 2 years after the
				date of its
				enactment.
						.
			(b)Table of
			 ContentsThe table of contents for such Act is amended by adding
			 the following at the end thereof:
				
					
						Subtitle K—Beverage Container
				Recycling
						Sec. 12001. Definitions.
						Sec. 12002. Required beverage container
				labeling.
						Sec. 12003. Origination of refund
				value.
						Sec. 12004. Return of refund
				value.
						Sec. 12005. Accounting for unclaimed
				refunds and provisions for State recycling funds.
						Sec. 12006. Prohibitions on
				disposal.
						Sec. 12007. Exempted States.
						Sec. 12008. Regulations.
						Sec. 12009. Penalties.
						Sec. 12010. Effective
				date.
					
					.
			
